BAKER, Judge,
dissenting.
I respectfully dissent. The certified records of the Bureau of Motor Vehicles that the State offered as Exhibit 1 were admissible at Harris' trial under the official records exception to the hearsay rule.
I agree with the majority that a record is admissible under the official records exception only when the record-keeping entity is under a duty to maintain the record. Kinkade v. State (1989), Ind.App., 537 N.E.2d 541. I believe the BMV had a duty to maintain records of the mailing of suspension notices. This duty is implied from the Indiana Supreme Court's decision requiring the State to prove a defendant's knowledge of suspension in prosecutions for driving while license was suspended. Keikhn v. State (1989), Ind., 542 N.E.2d 963.
In footnote 8 of the majority opinion, it is recognized that Keikn impliedly imposed a duty on the BMV to maintain records of the mailing of suspension notices. The majority, however, states that no such duty existed before the decision in Keikn. It is with this position that I dissent. In Keikn, the supreme court articulated its interpretation of the current state of the law. The requirement that knowledge of suspension be proved, and therefore the implied duty to keep records of mailing of notice, always existed. In Keikn, the supreme court articulated the law, it did not create a new requirement or duty. On this basis, I believe the authenticated records of the BMV offered by the State were admissible under the official records exception. I would affirm the actions of the trial court.